Name: 95/461/EC: Commission Decision of 27 October 1995 on protection measures in relation to Venezuelan equine encephalomyelitis in Venezuela and in Colombia
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade;  agricultural activity;  America;  agricultural policy
 Date Published: 1995-11-08

 Avis juridique important|31995D046195/461/EC: Commission Decision of 27 October 1995 on protection measures in relation to Venezuelan equine encephalomyelitis in Venezuela and in Colombia Official Journal L 265 , 08/11/1995 P. 0040 - 0040COMMISSION DECISION of 27 October 1995 on protection measures in relation to Venezuelan equine encephalomyelitis in Venezuela and in Colombia (Text with EEA relevance) (95/461/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 18 thereof, Whereas the presence of Venezuelan equine encephalomyelitis has been confirmed in Venezuela and in Colombia; Whereas the appearance of Venezuelan equine encephalomyelitis in Venezuela and in Colombia constitutes a serious threat to equidae of the Member States, taking into account the various movements of equidae; Whereas, accordingly, it is necessary to prohibit the re-admission of registered horses after temporary export from Venezuela and Colombia; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Member States shall prohibit the re-admission after temporary export of registered horses from Venezuela and Colombia. Article 2 Member States shall amend the measures they apply in respect of Venezuela and Colombia to bring them into line with this Decision. They shall inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 October 1995. For the Commission Franz FISCHLER Member of the Commission